Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 1 of 25



           Ex. E ‐ Claim Chart
       U.S. Patent No. 9,600,661




                                                                  1
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 2 of 25

                                                        Ex. E – Claim Chart
                                                     U.S. Patent No. 9,600,661

        CLAIM 16                                                   TREND MICRO PRODUCTS

16[pre] In a computer         Trend Micro offers various software that performs the method of claim 16. Specifically, Trend Micro
comprising a mass data        offers many applications to protect against electronic threats such as viruses, ransomware, malware,
storage device and an         and the like (collectively “hostile applications”). That software includes but is not limited to,
application running on        OfficeScan, Endpoint Application Control, Apex One, Antivirus+ Security, Internet Security, and
said computer in              Maximum Security.
conjunction with an
operating system that         Trend Micro’s software operates and run on a computer such as a PC, Mac, or Server with a mass
manages access to said        data storage device such as a hard disk or memory. The software controls write access to the
data storage device, a        computer’s storage device by a hostile application running on the computer. As illustrated in the
method of controlling         graphic below, Trend Micro’s applications allow safe files while blocking malicious files.
write access to said data
storage device by said
application comprising:




                                                                                                                                  2
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 3 of 25

                                                         Ex. E – Claim Chart
                                                      U.S. Patent No. 9,600,661

        CLAIM 16                                                    TREND MICRO PRODUCTS

16[pre] In a computer         Trend Micro’s software detects write attempts and controls write access to the data storage device
comprising a mass data        during every stage of the hostile application’s presence: (1) entry‐point; (2) pre‐execution; (3)
storage device and an         runtime; and (4) exit point. The graphic below showing how Trend Micro’s software defends
application running on        endpoints (e.g., the claimed “computer”) is illustrative. First, when the hostile application arrives on
said computer in              an endpoint via for example a network, email, or USB, the software will detect write attempts and
conjunction with an
                              control write access. Second, while malware is being written to the storage medium, but before
operating system that
                              execution, the software detects write attempts and controls write access. Third, while the application
manages access to said
                              is running it can make attempts to write data, which the software will detect and control. Fourth,
data storage device, a
method of controlling         when the applications exits it can make attempt to write data, which the software will also detect
write access to said data     and control.
storage device by said
application comprising:




                                                                                                                                     3
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 4 of 25

                                                        Ex. E – Claim Chart
                                                     U.S. Patent No. 9,600,661

        CLAIM 16                                                   TREND MICRO PRODUCTS

16[pre] In a computer         The remaining slides for limitation 16[pre] provide examples of Trend Micro’s software detecting
comprising a mass data        write attempts and controlling the write access of hostile applications.
storage device and an
application running on        The example on this slide shows Trend Micro’s Maximum Security software detecting a write attempt
said computer in              and controlling write access by an email attachment. In the image below, the user attempts to and or
conjunction with an           downloads a zip file from an email attachment, which would cause data to be written to the storage
operating system that         medium. In the image on the next slide, Trend Micro’s software detects and rejects that attempt to
manages access to said        write.
data storage device, a
method of controlling
write access to said data
storage device by said
application comprising:




                                                                                                                                 4
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 5 of 25

                                                       Ex. E – Claim Chart
                                                    U.S. Patent No. 9,600,661

        CLAIM 16                                                  TREND MICRO PRODUCTS

16[pre] In a computer         The image below shows that Trend Micro’s software detects and rejects that attempt to write before
comprising a mass data        the user has clicked to save the file.
storage device and an
application running on
said computer in
conjunction with an
operating system that
manages access to said
data storage device, a
method of controlling
write access to said data
storage device by said
application comprising:




                                                                                                                               5
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 6 of 25

                                                        Ex. E – Claim Chart
                                                     U.S. Patent No. 9,600,661

        CLAIM 16                                                   TREND MICRO PRODUCTS

16[pre] In a computer         The image below shows another example of Trend Micro’s Security software’s ability to detect write
comprising a mass data        attempts and control write access to a storage device. As the image shows, the software scans for
storage device and an         threats when saving or downloading files or when programs try to make unauthorized changes to
application running on        system settings for the purpose of preventing write access.
said computer in
conjunction with an
operating system that
manages access to said
data storage device, a
method of controlling
write access to said data
storage device by said
application comprising:




                                                                                                                                   6
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 7 of 25

                                                        Ex. E – Claim Chart
                                                     U.S. Patent No. 9,600,661

        CLAIM 16                                                   TREND MICRO PRODUCTS

16[pre] In a computer         The image below shows another example of Trend Micro’s Security software’s ability to detect write
comprising a mass data        attempts and control write access to a storage device. As the image shows, threats are caught as they
storage device and an         try to enter memory or touch the hard drive.
application running on
said computer in
conjunction with an
operating system that
manages access to said
data storage device, a
method of controlling
write access to said data
storage device by said
application comprising:




                                                                                                                                 7
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 8 of 25

                                                        Ex. E – Claim Chart
                                                     U.S. Patent No. 9,600,661

        CLAIM 16                                                   TREND MICRO PRODUCTS

16[pre] In a computer         Trend Micro’s OfficeScan and ApexOne software also include real‐time scans, which detect write
comprising a mass data        attempts and control write access of hostile applications. For example, the software scans files whose
storage device and an         contents are being written, and will reject write access if the application is hostile.
application running on
said computer in
conjunction with an
operating system that
manages access to said
data storage device, a
method of controlling
write access to said data
storage device by said
application comprising:




                                                                                                                                  8
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 9 of 25

                                                        Ex. E – Claim Chart
                                                     U.S. Patent No. 9,600,661

        CLAIM 16                                                   TREND MICRO PRODUCTS

16[pre] In a computer         Trend Micro’s software also includes Behavior Monitoring that detects write attempts and controls
comprising a mass data        write access of hostile applications. As explained in the excerpt below, Behavior Monitoring
storage device and an         constantly monitors endpoints, e.g., the claimed computers, for unusual modifications to the
application running on        operating system or on installed software. That monitoring occurs for the purpose of detecting write
said computer in              attempts by hostile applications and controlling their write access.
conjunction with an
operating system that
manages access to said
data storage device, a
method of controlling
write access to said data
storage device by said
application comprising:




                                                                                                                                     9
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 10 of 25

                                                          Ex. E – Claim Chart
                                                       U.S. Patent No. 9,600,661

        CLAIM 16                                                      TREND MICRO PRODUCTS

16[pre] In a computer          The Behavior Monitoring service includes ransomware protection that detects attempts by
comprising a mass data         applications to modify, delete, or rename files or in the modification of the file type. If the software
storage device and an          detects any of those attempts, it terminates and attempts to quarantine the hostile applications,
application running on         thereby controlling write access.
said computer in
conjunction with an
operating system that
manages access to said
data storage device, a
method of controlling
write access to said data
storage device by said
application comprising:




                                                                                                                                      10
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 11 of 25

                                                         Ex. E – Claim Chart
                                                      U.S. Patent No. 9,600,661

        CLAIM 16                                                    TREND MICRO PRODUCTS

16[pre] In a computer          The following excerpt shows that Apex One also includes Behavior Monitoring functionality.
comprising a mass data
storage device and an
application running on
said computer in
conjunction with an
operating system that
manages access to said
data storage device, a
method of controlling
write access to said data
storage device by said
application comprising:




                                                                                                                            11
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 12 of 25

                                                         Ex. E – Claim Chart
                                                      U.S. Patent No. 9,600,661

        CLAIM 16                                                     TREND MICRO PRODUCTS

16[pre] In a computer          The following excerpt shows that Trend Micro’s Security software (Antivirus+ Security, Internet
comprising a mass data         Security, and Maximum Security) also includes Behavior Monitoring functionality.
storage device and an
application running on
said computer in
conjunction with an
operating system that
manages access to said
data storage device, a
method of controlling
write access to said data
storage device by said
application comprising:




                                                                                                                                 12
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 13 of 25

                                                         Ex. E – Claim Chart
                                                      U.S. Patent No. 9,600,661

        CLAIM 16                                                     TREND MICRO PRODUCTS

16[pre] In a computer          Trend Micro’s Endpoint Application Control software also controls write access of hostile applications.
comprising a mass data         Endpoint Application Control detects write attempt to prevent them from occurring. For example it
storage device and an          detects and prevents write attempts by executables, DDLs, Windows App store apps, device drivers,
application running on         controls panels, and other portable executable files.
said computer in
conjunction with an
operating system that
manages access to said
data storage device, a
method of controlling
write access to said data
storage device by said
application comprising:




                                                                                                                                   13
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 14 of 25

                                                         Ex. E – Claim Chart
                                                      U.S. Patent No. 9,600,661

       CLAIM 16                                                      TREND MICRO PRODUCTS

16[a] detecting using a       Trend Micro’s software detects, using a process operating in kernel mode monitoring file system
process operating in          access, an attempt by the application to write data of a designated file type to said data storage device.
kernel mode monitoring
file system access an         As noted in the slides for limitation 1[pre], Trend Micro’s software detects attempts by the applications
attempt       by      the     to write data of a designated file type to said storage device.
application to write data
                              As shown below that detection can occur using a process operating in kernel mode monitoring files
of a designated file type
to said data storage          system access. For example, for behavior monitoring, Apex One and Office Scan use the Behavior
device;                       Monitoring Core Driver which operates in kernel mode.




                                                                                                                                    14
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 15 of 25

                                                         Ex. E – Claim Chart
                                                      U.S. Patent No. 9,600,661

       CLAIM 16                                                     TREND MICRO PRODUCTS

16[a] detecting using a        As another example, Endpoint Application Control uses Kernel‐Level Blocking process to monitor file
process operating in           system access and detect attempts by hostile applications to write data of designated file types to
kernel mode monitoring         said storage device.
file system access an
attempt       by      the
application to write data
of a designated file type
to said data storage
device;




                                                                                                                                 15
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 16 of 25

                                                         Ex. E – Claim Chart
                                                      U.S. Patent No. 9,600,661

       CLAIM 16                                                     TREND MICRO PRODUCTS

16[a] detecting using a        The excerpt below further shows the benefits of Endpoint Application Control’s Kernel‐Level Blocking
process operating in           process, which shows monitoring attempts by designated file types to write data.
kernel mode monitoring
file system access an
attempt       by      the
application to write data
of a designated file type
to said data storage
device;




                                                                                                                                 16
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 17 of 25

                                                           Ex. E – Claim Chart
                                                        U.S. Patent No. 9,600,661

        CLAIM 16                                                       TREND MICRO PRODUCTS

16[b] in response to said      In response to the write attempts discussed for limitation 16[pre] and [a], Office Scan retrieves permission
attempt, retrieving a          value from a database comprised of data elements encoding at least one permission value associated with the
permission value from a        application. For example, the Behavior Monitoring functionality includes an exception list for approved
database comprised of          programs and blocked programs. If a program is on the exception list as an approved program, Office Scan
data elements encoding         does not monitor that program. If a program is on the exception list as a blocked program, Office Scan blocks
at least one permission        that program. Upon information and belief, the programs on the exception list are stored on a database that
value associated with          include data elements encoding permission values, e.g., approved or blocked, that are associated with the
the application; and           applications on the list.




                                                                                                                                          17
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 18 of 25

                                                            Ex. E – Claim Chart
                                                         U.S. Patent No. 9,600,661

        CLAIM 16                                                        TREND MICRO PRODUCTS

16[b] in response to said      The Office Scan software also includes a Trusted Program list. Upon information and belief, the programs on
attempt, retrieving a          that list are stored on a database that include data elements encoding permission values, e.g., trusted or not,
permission value from a        that are associated with the applications on the list.
database comprised of
data elements encoding
at least one permission
value associated with
the application; and




                                                                                                                                             18
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 19 of 25

                                                            Ex. E – Claim Chart
                                                         U.S. Patent No. 9,600,661

        CLAIM 16                                                         TREND MICRO PRODUCTS

16[b] in response to said      Office Scan performs whitelist checking such as the exception list and trusted programs lists at each layer, i.e.,
attempt, retrieving a          at each the stages discussed on slide 3.
permission value from a
database comprised of
data elements encoding
at least one permission
value associated with
the application; and




                                                                                                                                               19
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 20 of 25

                                                           Ex. E – Claim Chart
                                                        U.S. Patent No. 9,600,661

        CLAIM 16                                                        TREND MICRO PRODUCTS

16[b] in response to said      Trend Micro’s other software packages also include exception lists and trusted programs list. The following
attempt, retrieving a          excerpt shows that Antivirus+ Security, Internet Security, and Maximum Security also include exception lists /
permission value from a        trusted program lists.
database comprised of
data elements encoding
at least one permission
value associated with
the application; and




                                                                                                                                            20
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 21 of 25

                                                           Ex. E – Claim Chart
                                                        U.S. Patent No. 9,600,661

        CLAIM 16                                                        TREND MICRO PRODUCTS

16[b] in response to said      The following excerpts also show that Apex One includes exception lists and trusted program lists.
attempt, retrieving a
permission value from a
database comprised of
data elements encoding
at least one permission
value associated with
the application; and




                                                                                                                                    21
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 22 of 25

                                                          Ex. E – Claim Chart
                                                       U.S. Patent No. 9,600,661

        CLAIM 16                                                      TREND MICRO PRODUCTS

16[b] in response to said      The following excerpts also show that, during for example real‐time scans that run in response to a write
attempt, retrieving a          attempt as discussed above, Office Scan and Apex One retrieve permission values from a database comprised
permission value from a        of data elements encoding at least one permission value associated with the applications. Those permission
database comprised of          values are stored on a database containing the Smart Scan Agent Pattern on the computer.
data elements encoding
at least one permission
value associated with
the application; and




                                                                                                                                       22
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 23 of 25

                                                          Ex. E – Claim Chart
                                                       U.S. Patent No. 9,600,661

        CLAIM 16                                                      TREND MICRO PRODUCTS

16[b] in response to said      The following excerpts shows the same Smart Scan Agent Pattern for the Apex One.
attempt, retrieving a
permission value from a
database comprised of
data elements encoding
at least one permission
value associated with
the application; and




                                                                                                                  23
                            Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 24 of 25

                                                         Ex. E – Claim Chart
                                                      U.S. Patent No. 9,600,661

        CLAIM 16                                                    TREND MICRO PRODUCTS

16[b] in response to said      Trend Micro’s Security software also uses a local database of permission values in combination with
attempt, retrieving a          the online database of the Smart Protection Network. The signature database is maintained “mainly
permission value from a        on Trend Micro Servers in the cloud,” which means that at least some of the database is stored
database comprised of          locally.
data elements encoding
at least one permission
value associated with
the application; and




                                                                                                                                 24
                          Case 6:20-cv-00394-ADA Document 1-6 Filed 05/14/20 Page 25 of 25

                                                        Ex. E – Claim Chart
                                                     U.S. Patent No. 9,600,661

        CLAIM 16                                                   TREND MICRO PRODUCTS

16[c] controlling write      As shown in the slides for limitation 16[c], Trend Micro’s Software controls write access to the data
access to the data           storage device by the application in dependence on said permission value. For example, if the
storage device by the        application in on the trusted programs list, approved programs list, or whitelist, then the application
application in               is allowed write access. If the application is on the blocked programs list or blacklist, then the
dependence on said           application is denied write access.
permission value.




                                                                                                                                   25
